SECOND DIVISION
                                                                     March 14, 2006




No. 1-04-1049

THE PEOPLE OF THE STATE OF ILLINOIS,                   )
                                                       )    Appeal from the
                Plaintiff-Appellee,                    )    Circuit Court of
       v.                                              )    Cook County.
                                                       )
                                                       )
SANTANA MCCREE,                                        )    Honorable
                                                       )    Leo E. Holt,
                Defendant-Appellant.            )    Judge Presiding.


       JUSTICE SOUTH delivered the opinion of the court:

       Defendant Santana McCree appeals his convictions for first degree murder and

concealment of a homicidal death in the stabbing death of Denise Williamson. Following a

bench trial, the trial court sentenced defendant to consecutive prison terms of 40 years for

murder and 5 years for concealment of a homicidal death. We affirm. 1

       Briefly stated, the evidence presented at trial established that on July 20, 2001, defendant

stabbed Williamson once in the chest while they were smoking crack cocaine and heroin in the

kitchen of the home he shared with his girlfriend, Ruth Goodson. Defendant=s videotaped

confession indicated he stabbed the victim because he thought she was trying to take his drugs.

Goodson and her children were home during the incident; she heard a gasp from the kitchen and

went downstairs to investigate. She saw a woman lying in a pool of blood in the middle of the


       1
        An extensive recitation of the facts leading to the stabbing incident in this case is
unnecessary in order to resolve the issues raised on review. Relevant facts will be discussed as
needed.
1-04-1049

floor and defendant told her that he stabbed the victim because she owed the Gangster Disciples

street gang money, and they were going to pay him $10,000 to kill her. Defendant and Goodson

then wrapped the victim=s body in a blanket, put it in a laundry bag, and loaded it into a stroller.

They then left the stroller in a vacant lot and dropped the bloody knife into a sewer. Defendant

subsequently cleaned the kitchen and disposed of his bloody clothes.

       The next day, defendant took Goodson and her children to her mother=s house, where she

told her family about the murder, and they subsequently took her to the police station, where she

alerted police as to what had occurred. The victim=s body was recovered from the vacant lot, and

police waited for defendant, and he was subsequently arrested at 11:45 p.m. on July 11, 2001,

when his car was stopped at a traffic signal.

       After his arrest, defendant was immediately taken to the police station, where he was

questioned several times over the course of the night and the next day. After being advised that

the police had located a witness named Yolanda Stone who had seen him and the victim

together, and that Goodson was about to take a polygraph test, he gave a statement implicating

himself in the murder. That statement was subsequently videotaped, and things revealed during

the statement led police to the recovery of the knife and bloody rags.

       Prior to trial, defendant filed a motion to quash his arrest and suppress the evidence and a

separate motion to suppress the statements. The trial court held separate hearings on both

motions. After denying the motion to quash the arrest and suppress evidence, a hearing was held

on the motion to suppress the statements.

       At the hearing on defendant=s motion to suppress his statements, Chicago police officer



                                                  2
1-04-1049

Vernon Mitchell and Detective Roger Murphy testified that they observed the arrest of

defendant. Neither saw defendant slammed to the ground, kicked or beaten at the scene of his

arrest. Mitchell stated that defendant was handcuffed, taken into custody by one of the officers,

placed in Murphy=s squad car and taken to the station. Once they arrived at the station,

defendant was taken to an interview room where his handcuffs were removed. Defendant was

left alone in the interview room while Murphy went to defendant=s home to investigate the crime

scene.

         Defendant=s first interview occurred at 12:05 a.m. after Murphy returned to the station.

Murphy gave defendant his Miranda rights, after which defendant agreed to talk. Murphy

noticed what appeared to be bloodstains on defendant=s shoes and asked defendant to remove the

shoes. Defendant was given paper booties to wear while officers retrieved other shoes from his

home for him to wear at the station. During this first 15-minute interview, defendant denied any

involvement in the murder.

         Detective Murphy again interviewed defendant at 2:15 a.m., this time for 30 minutes. In

this interview, defendant stated Goodson=s brothers killed the victim because she owed them

money for drugs, and blood had gotten on his shoes when he tried to clean up the kitchen. Soon

thereafter, defendant said his girlfriend killed the victim because she was offered $10,000.

         Detective Murphy then called felony review, and Assistant State=s Attorney (ASA) Jim

Lynch came to the station. ASA Lynch interviewed defendant, first alone, then with Detective

Murphy, for approximately 30 minutes after giving defendant Miranda rights and advising

defendant that he, Lynch, was a prosecutor. Defendant repeated his story that Goodson killed



                                                  3
1-04-1049

the victim and added that he strangled the victim when she did not die after Goodson stabbed

her. Defendant was not handcuffed during this conversation and was fed following the

interview. Before going off duty at 6 a.m., Murphy told the midnight watch commander to take

defendant to the bathroom if he knocked on the door.

       When Murphy returned to the station at 3 p.m., he met with Detective Graf and learned

the victim had been identified through fingerprints. He was told that defendant had been fed. At

6:15 p.m., Murphy again met with defendant, this time for an hour, and again advised defendant

of his Miranda rights. Defendant was alert, awake and not handcuffed at this time. Murphy told

defendant that Yolanda Stone was being interviewed and that Goodson was on her way to take a

polygraph test. Defendant then admitted that he killed the victim.

       Detective Murphy again called felony review, and ASA Deidre Cato arrived at the station

at approximately 8 p.m. ASA Cato met with Detectives Murphy and Riley, as well as Goodson

and Stone, prior to meeting with defendant. Detective Murphy was present for ASA Cato=s

interview with defendant at 11:15 p.m., which lasted 45 minutes. ASA Cato advised defendant

of his Miranda rights and told him she was a prosecutor. Defendant was not handcuffed during

the interview and never refused to talk to her. ASA Cato saw that defendant was wearing shoes

but could not remember their color. After defendant made admissions concerning the victim,

ASA Cato advised defendant that he could have his statement memorialized in writing, in a

court-reported statement, or on video. Defendant chose to have his statement videotaped.

During the course of the evening, defendant was fed, went with the detectives to the crime scene,

and showed them the location of the knife and his bloody clothes.



                                                4
1-04-1049

       At 2:15 a.m., ASA Cato and Murphy returned to the interview room and met with

defendant for another 30 minutes. After this meeting, ASA Cato returned alone and spoke with

defendant for approximately 5 to 10 minutes, asking him how he had been treated. Defendant,

who did not appear to be in pain, stated he had been fed. She did not ask him whether or not he

had been beaten or threatened with respect to his children. Defendant, ASA Cato and Murphy

then went to the video room, where defendant signed the consent-to-video form. After defendant

was again advised of his Miranda rights, he gave a videotaped statement.

       In the videotaped statement, defendant stated that after obtaining Goodson=s permission,

he invited the victim into the house to share cocaine. He smoked three rocks of cocaine and

became paranoid that the woman was going to steal some of his cocaine. He yelled for Goodson,

who was upstairs, and when she came down, defendant took a knife and stabbed the victim once

in the chest. The woman gasped and began to get up, so defendant tackled her and held her

neck, while Goodson held her legs. After five minutes the woman stopped moving, and at

Goodson=s request, defendant put her body in a blue laundry bag and a baby carriage, which he

and Goodson walked to a lot where they left it. Goodson dropped the knife into a sewer and

disposed of the victim=s bag, and they returned home.

       Scott Kinzie testified that he processed defendant=s intake at Cook County jail on July 14,

2001. Although he had no individual memory of processing defendant, the intake form, which

was attached to a photo of defendant, indicated that he, with his shirt off, had no visible injuries

and never complained of injuries.

       Defendant testified at the hearing that around 11:45 p.m. on July 11, 2001, he was



                                                  5
1-04-1049

stopped at a red light near his home. Suddenly, cars came from everywhere to block him, and

police officers yelled at him to get out of the car. His car door "flew" open and officers grabbed

him and threw him to the ground. He was handcuffed and kicked in the ribs and transported to

the police station, where he was placed in an interview room without a clock or windows. While

in this room he was handcuffed to the wall, and the handcuffs were not removed until just prior

to the videotaped statement. Defendant also testified he was never given his Miranda rights

before he agreed to talk to the officers or at any time prior to the beginning of the videotaped

statements. He also stated his shoes were removed shortly after he got to the station and were

not replaced until just before the statement was recorded. Defendant further stated that the

officers threatened to take his children and suggested that he implicate Goodson in the murder.

        After argument, the court found that because defendant was detained for less than 48

hours, it was his burden to demonstrate that the detention was unreasonable. The court denied

the motion to suppress the statement afer concluding that it was a product of defendant=s free

will.

        The cause then proceeded to a bench trial. The evidence presented at trial was

substantially similar to the evidence adduced at the hearing on the motion to suppress.

Defendant was subsequently convicted of first degree murder and concealment of a homicidal

death and sentenced to consecutive prison terms of 40 years and 5 years, respectively.

        Defendant has raised two issues for our review: (1) whether the trial court erred in

denying his motion to suppress his statements as involuntary, and (2) whether his trial counsel

was ineffective for failing to object to the admission of both defendant=s oral and videotaped



                                                 6
1-04-1049

statements when they were consistent. 2

       Defendant first contends that the trial court erred in denying his motion to suppress his

statements as involuntary because he was confined for an excessive period of time, he was

handcuffed to the wall without being brought before a magistrate and subjected to mental and

psychological coercion in violation of the United States and Illinois Constitutions.

       It is a fundamental principle of criminal procedure that a confession must be voluntary or

else it is inadmissible. People v. Melock, 149 Ill. 2d 423, 447 (1992); People v. Harbach, 298 Ill.

App. 3d 111, 116 (1998). Whether a statement was made voluntarily is judged by the totality of

the circumstances. People v. Williams, 181 Ill. 2d 297, 309 (1998); Harbach, 298 Ill. App. 3d at

116.

       The test for voluntariness is not whether the accused wanted to confess or would have

confessed in the absence of interrogation. People v. Gilliam, 172 Ill. 2d 484, 500 (1996).

"Criminals typically do not confess to the police purely of their own accord, without any

questioning." People v. Terrell, 132 Ill. 2d 178, 198 (1989). Rather, the test for voluntariness is

"whether the defendant made the statement freely, voluntarily, and without compulsion or

inducement of any sort, or whether the defendant=s will was overcome at the time he or she

confessed." Gilliam, 172 Ill. 2d at 500, citing People v. Clark, 114 Ill. 2d 450, 457 (1986), citing


       2
         Defendant withdrew his third issue based on the disposition of a recent supreme court
decision, People v. Phillips, 217 Ill. 2d 270 (2005), in which the court decided against
defendant=s position.




                                                 7
1-04-1049

People v. Prim, 53 Ill. 2d 62, 70 (1972).

       Factors to consider when determining voluntariness include: the defendant=s age,

intelligence, background, experience, mental capacity, education, and physical condition at the

time of questioning; the legality and duration of the detention; the duration of the questioning;

and any physical or mental abuse by police, including the existence of threats or promises.

Gilliam, 172 Ill. 2d at 500-01, citing Melock, 149 Ill. 2d at 447-48.

       The State has the burden of establishing the voluntariness of the defendant=s confession

by a preponderance of the evidence. Gilliam, 172 Ill. 2d at 501. When reviewing whether

defendant=s statement was voluntary, we accord great deference to the trial court=s factual

findings and will reverse those findings only if they are against the manifest weight of the

evidence. People v. R.D., 155 Ill. 2d 122, 145 (1993); People v. Griffin, 327 Ill. App. 3d 538,

544 (2002).

       Here, the evidence presented at the hearing established that police waited for and arrested

defendant after his girlfriend went to the police and gave them information relative to the

murder. The victim=s body was subsequently recovered based on information provided by

Goodson, and she gave a statement about the murder. Therefore, we find the police had probable

cause to arrest defendant.

       After his arrest, defendant was immediately taken to the police station and placed in an

interview room. His shoes, which had blood residue on them, were removed, and they were

replaced shortly thereafter with another pair of shoes taken from defendant=s home. The trial

court noted that the most troublesome part of the case was the length of time defendant was held



                                                 8
1-04-1049

in custody prior to giving the statement, which was approximately 27 hours, but determined that

it was not necessarily dispositive.

       The court found there was no physical corroboration of defendant=s allegation that he was

beaten by police, nor did defendant complain to anyone that he was hurt. The court concluded

that although it believed 27 hours was lengthy, there were no cases which held that 27 hours was

too long, as opposed to the United States Supreme Court cases that specifically indicated that 48

hours was too long. See County of Riverside v. MacLaughlin, 500 U.S. 44, 114 L. Ed. 2d 49,

111 S. Ct. 1661 (1991). Moreover, our supreme court, in the recent case of People v. Willis, 215

Ill. 2d 517, 533 (2005), held that delay alone is not sufficient to vitiate a confession but is merely

a factor to be considered on the question of voluntariness. The court also found there was no

other evidence suggesting the statement was involuntary - it rejected defendant=s contention that

he had been beaten and rejected defendant=s contention that he was told that if he confessed he

would be fed. The court noted that when investigating a crime, and in this case a murder, the

police have a right to be "as aggressive in seeking to resolve it as the Constitution will allow

them to be."

       Based upon this evidence, we find the trial court=s factual findings were not against the

manifest weight of the evidence. Defendant was 27 years old at the time of the statement; he had

numerous prior contacts with the police and convictions; as noted above, the detention was legal;

the questioning was in intervals of 15 to 30 minutes; only once did the questioning go for one

hour; and there was no proof of any physical abuse or threats. Therefore, the motion to suppress

was properly denied.



                                                  9
1-04-1049

       Next, defendant contends his trial counsel rendered ineffective assistance of counsel by

failing to object to the admission of his oral and videotaped statements.

       In Illinois, ineffective assistance of counsel is established when a defendant shows (1)

that his attorney=s performance fell below an objective standard of reasonableness, and (2) that,

but for counsel=s shortcomings, a reasonable probability exists that the result of the proceedings

would have been different. People v. Martinez, 348 Ill. App. 3d 521, 536 (2004).

       Defendant maintains the admission of his videotaped statement was improper because it

was consistent with his oral statement, thus making one of the statements a mere corroboration

of the other and improperly bolstering the credibility of his prior inculpatory statement, and that

his counsel was ineffective for failing to object.

       Defendant cites People v. Smith, 139 Ill. App. 3d 21 (1985), and People v. Terry, 312 Ill.

App. 3d 984 (2000), in support of his argument that one of his consistent statements was

improperly admitted; however, we find these cases distinguishable because they involve

instances where prior consistent statements of a State witness were used at trial. Those cases do

not address the circumstances presented here, namely, that defendant=s own statements were

admitted as substantive evidence at trial. Defendant=s argument misinterprets the use of a

defendant=s prior consistent statements as substantive evidence at trial and the evidentiary rules

surrounding their admission.

       Out-of-court statements are hearsay and are generally not admissible at trial. People v.

Parrott, 40 Ill. App. 3d 328, 331 (1976). However, a defendant=s out-of-court statements qualify

as a party admission and, therefore, are an exception to the hearsay rule. People v. Ramsey, 205



                                                 10
1-04-1049

Ill. 2d 287, 294 (2002), citing People v. Kidd, 175 Ill. 2d 1, 29 (1996); People v. Montgomery,

18 Ill. App. 3d 828, 832 (1974). The party-admission exception applies when the statement is

sought to be introduced by a party opponent, since the admissibility is based upon the adversary

theory of litigation. Montgomery, 18 Ill. App. 3d at 832.

       Here, the State, through Detective Murphy=s testimony, elicited the contents of

defendant=s oral statements and subsequently admitted defendant=s videotaped confession into

evidence. Detective Murphy=s testimony summarized defendant=s many statements over the

course of the interviews, including that he killed the victim for money and that he killed her

because he thought she was trying to take his drugs. In the videotaped confession, defendant

stated that he killed the victim because he thought she was trying to take his drugs. At trial,

defendant stated he killed the victim in self-defense. Therefore, defendant=s statements were

properly admitted as a party admission and served to impeach his trial testimony. Although the

statements were cumulative, we find defendant was not prejudiced by their admission because he

does not deny the contents of the statements, and the evidence of his guilt was overwhelming.

       Accordingly, we conclude defendant=s trial counsel was not ineffective for failing to

object to defendant=s multiple statements at trial.

       For the foregoing reasons, the judgment of the circuit court is affirmed.

       Affirmed.

       GARCIA, P.J., and WOLFSON, J., concur.




                                                 11